Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 1 of 22 Pageid#: 6




                                                                   MAR 27 2020




                                                  4:20CV00017
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 2 of 22 Pageid#: 7
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 3 of 22 Pageid#: 8
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 4 of 22 Pageid#: 9
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 5 of 22 Pageid#: 10
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 6 of 22 Pageid#: 11
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 7 of 22 Pageid#: 12
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 8 of 22 Pageid#: 13
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 9 of 22 Pageid#: 14
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 10 of 22 Pageid#: 15
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 11 of 22 Pageid#: 16
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 12 of 22 Pageid#: 17
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 13 of 22 Pageid#: 18
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 14 of 22 Pageid#: 19
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 15 of 22 Pageid#: 20
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 16 of 22 Pageid#: 21
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 17 of 22 Pageid#: 22
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 18 of 22 Pageid#: 23
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 19 of 22 Pageid#: 24
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 20 of 22 Pageid#: 25
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 21 of 22 Pageid#: 26
Case 4:20-cv-00017-JLK Document 2 Filed 03/27/20 Page 22 of 22 Pageid#: 27
